DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al (US PG PUB 2018/0349693).
Regarding Claim 1, Watanabe et al teach an information processing device (system that includes computer 100, client terminal 120, scanner 130 and input terminal 110; Figs 1, 2 and ¶ [0037]) comprising: a storage section (storage device 202 of computer 100; Fig 2 and ¶ [0046]) configured to store a learnt model (storage device 202 stores a learning processing module 212; Fig 2 and ¶ [0050]) obtained by mechanically learning the relationship between a sectional image obtained by dividing a voucher image and a type of a character string included in the sectional image based on a data set in which the sectional image is associated with type information indicating the type (the learning processing module 212 executes learning of data on the document and associating the identified characters in the documents to the known characters based on template information 221, word dictionary 222 and representation dictionary 223 that identify type of characters and characters; Fig 2 and ¶ [0051]-[0052]); a reception section (client terminal 120 of system; Fig 1 and ¶ [0041]) configured to receive an input of the voucher image to be subjected to a recognition process (user submits document, such as a bill or receipt, to system for application of identification of characters by the system; ¶ [0041]-[0042]); and a processor (processor 201 of computer 100; Fig 2 and ¶ [0046]) configured to generate the sectional image by dividing the voucher image received as an input (processor 201 executes program for implanting the functions of the system; ¶ [0048]) and perform an estimation process of determining the type of the generated sectional image based on the learnt model (the document examination module 211 executes processing of the document and uses the template information 221 in conjunction with the learning processing module (neural network) 212 for managing a template for reading a character string for examination, including identifying the type of data; ¶ [0051]-[0052]).  
Regarding Claim 2, Watanabe et al teach the information processing device according to claim 1 (as described above), wherein the processor (processor 201 of computer 100; Fig 2 and ¶ [0048]) generates the sectional image by dividing the voucher image in a unit of line (the document is organized by OCR element 702 based on a character string in a line in document image data 701; Fig 7 and ¶ [0075]-[0077]).  
Regarding Claim 3, Watanabe et al teach the information processing device according to claim 1 (as described above), wherein the processor54 (processor 201 of computer 100; Fig 2 and ¶ [0048]) sets a plurality of retrieval windows in different positions or of different sizes in the voucher image (multiple attributes (character strings) 801 are identified in the multiple positions 803; Figs 7, 8 and ¶ [0075]-[0078]), and generates the sectional images by dividing the voucher image corresponding to the set (the multiple attributes 801 are identified in the document; Figs 7, 8 and ¶ [0075]-[0078]).  
Regarding Claim 4, Watanabe et al teach the information processing device according to claim 1 (as described above), wherein the processor (processor 201 of computer 100; Fig 2 and ¶ [0048]) performs a character recognition process on the sectional image determined as a given type (the OCR processing can identify an attribute type of the OCR element 302; Fig 3 and ¶ [0058]).  
Regarding Claim 5, Watanabe et al teach the information processing device according to claim 4 (as described above), wherein the processor (processor 201 of computer 100; Fig 2 and ¶ [0048]) performs a first character recognition process on the sectional image determined as a first type (a first attribute 302 is identified in first template number 301 with respective positional information 303; Fig 3 and ¶ [0058]-[0059]), and performs a second character recognition process which is different from the first character recognition process on the sectional image determined as a second type which is different from the first type (a second attribute 302 is identified in second template number 301 with respective positional information 303 and the first and second attribute are different from each other in character attribute type and location; Fig 3 and ¶ [0058]-[0059]).  
Regarding Claim 6, Watanabe et al teach the information processing device according to claim 4 (as described above), wherein the storage section (storage device 202 of computer 100; Fig 2 and ¶ [0046]) stores a second learnt model obtained by mechanically learning probability of a character included in a character image based on a second data set in55 which the character image is associated with the character included in the character image (the learning processing module 212 executes learning of data on the document and associating the identified characters in the documents to the known characters based on template information 221 (first model), word dictionary 222 (second model) and representation dictionary 223 (third model) that identify type of characters and characters; Fig 2 and ¶ [0051]-[0052]), and the processor (processor 201 of computer 100; Fig 2 and ¶ [0046]) performs the character recognition process by determining probability of the character included in the sectional image based on the sectional image determined as the given type and the second learnt model (the processor runs the document examination module 211 in conjunction with the learning processing module 212 followed by evaluating reliability of the generated document summary information 705 of the identified character string attributes using the machine learning  Figs 2, 7 and ¶ [0051], [0087]).  
Regarding Claim 7, Watanabe et al teach the information processing device according to claim 4 (as described above), wherein a type of the sectional image represented by the type information is a telephone number, an issuance date, or a total amount (character string (attribute) information can be a bill amount (total amount due), billing address (phone number), date (shown as part of identifiable attribute using template information 221, word dictionary 222, or representation dictionary 223; Figs 5-7 and ¶ [0042], [0071]).  
Regarding Claim 8, Watanabe et al teach the information processing device according to claim 1 (as described above), further comprising: an obtaining section (document summary information 705 of document examination module 211; Fig 7 and ¶ [0071], [0084]) configured to obtain the sectional image and the type information (document summary information 705 obtains attributes extracted from document corresponding to the document image data 701; Fig 7 and ¶ [0071], [0087]); and a learning section (feature vector 704 of document examination module 211; Fig 7 and ¶ [0084]) mechanically learning the relationship between the sectional image and the type based on the data set in which the sectional image is associated with the type information (document examination module 211 may input feature vector 704 to machine learning classifier to classify a class; Fig 7 and ¶ [0087]).  

Regarding Claim 10, Watanabe et al teach a learning section comprising: an obtaining section (document summary information 705 of document examination module 211; Fig 7 and ¶ [0071], [0084]) configured to obtain a sectional image obtained by dividing a voucher image and type information indicating a type of a character string included in the sectional image (document summary information 705 obtains attributes extracted from document corresponding to the document image data 701; Fig 7 and ¶ [0071], [0087]); and a learning section (learning processing module 212; Fig 2 and ¶ [0050]) configured to mechanically learn the relationship between the sectional image and the type based on a data set in which the sectional image is associated with the type information (the learning processing module 212 executes learning of data on the document and associating the identified characters in the documents to the known characters based on template information 221, word dictionary 222 and representation dictionary 223 that identify type of characters and characters; Fig 2 and ¶ [0051]-[0052]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US PG PUB 2018/0349693) in view of Schmidtler et al (CN 107180264).
Regarding Claim 9, Watanabe et al teach the information processing device according to claim 1 (as described above), including the learnt model (learning processing module 212; Fig 2 and ¶ [0050]).
Watanabe et al does not teach wherein the learnt model includes an input layer, an56 intermediate layer, and an output layer, weighting coefficient information including a first weighting coefficient between the input layer and the intermediate layer and a second weighting coefficient between the intermediate layer and the output layer is set based on the data set in which the sectional image is associated with the type information in the learnt model, and the learnt model causes a computer to function such that data of the sectional image received as an input is input to the input layer, a calculation based on the set weighting coefficient information is performed, and data indicating the type of the sectional image is output from the output layer.  
Schmidtler et al is analogous art pertinent to the problem solved in this application and teaches the learnt model (neural network; ¶ [0078]) includes an input layer, an56 intermediate layer, and an output layer, weighting coefficient information including a first weighting coefficient between the input layer and the intermediate layer and a second weighting coefficient between the intermediate layer and the output layer is set based on the data set in which the sectional image is associated with the type information in the learnt model (the neural network includes an input layer, intermediate layer and output layer with the neuron intermediate layer having a weighting coefficient and the input to the output layer having a weighting coefficient with the neural network used for the classifier of text; ¶ [0076]-[0080]), and the learnt model causes a computer to function such that data of the sectional image received as an input is input to the input layer, a calculation based on the set weighting coefficient information is performed, and data indicating the type of the sectional image is output from the output layer (data of the unknown classifier text is input to the neural network input layer with a weight and deviation value is used along with additional neural network learning to cause an output layer with minimum error for recognition of the character (classification); ¶ [0080]-[0083]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Watanabe et al with Schmidtler et al including the learnt model includes an input layer, an56 intermediate layer, and an output layer, weighting coefficient information including a first weighting coefficient between the input layer and the intermediate layer and a second weighting coefficient between the intermediate layer and the output layer is set based on the data set in which the sectional image is associated with the type information in the learnt model, and the learnt model causes a computer to function such that data of the sectional image received as an input is input to the input layer, a calculation based on the set weighting coefficient information is performed, and data indicating the type of the sectional image is output from the output layer.  Use of a neural network with continuous learning improves the correct identification (recognition) of the characters and minimizes error, thereby improving efficiency of the system, as recognized by Schmidtler et al (¶ [0081]).

Regarding Claim 11, Watanabe et al teach a non-transitory computer-readable storage medium storing a learnt model (computer hard disk or memory for storing program code, including the learning processing module 212 of the computer 100 main storage 202; Fig 2 and ¶ [0051], [0165]) used to perform a process of determining a type of a sectional image obtained by dividing a voucher image (the learning processing module 212 executes learning of data on the document and associating the identified characters in the documents to the known characters based on template information 221, word dictionary 222 and representation dictionary 223 that identify type of characters and characters; Fig 2 and ¶ [0051]-[0052]). 
Watanabe et al does not teach wherein the learnt model includes an input layer, an56 intermediate layer, and an output layer, weighting coefficient information including a first weighting coefficient between the input layer and the intermediate layer and a second weighting coefficient between the intermediate layer and the output layer is set based on the data set in which the sectional image is associated with the type information indicating a type of a character string included in the sectional image in the learnt model, and the learnt model causes a computer to function such that data of the sectional image received as an input is input to the input layer, a calculation based on the set weighting coefficient information is performed, and data indicating the type of the sectional image is output from the output layer.  
Schmidtler et al is analogous art pertinent to the problem solved in this application and teaches the learnt model (neural network; ¶ [0078]) includes an input layer, an56 intermediate layer, and an output layer, weighting coefficient information including a first weighting coefficient between the input layer and the intermediate layer and a second weighting coefficient between the intermediate layer and the output layer is set based on the data set in which the sectional image is associated with the type information indicating a type of a character string included in the sectional image in the learnt model, (the neural network includes an input layer, intermediate layer and output layer with the neuron intermediate layer having a weighting coefficient and the input to the output layer having a weighting coefficient with the neural network used for the classifier of text; ¶ [0076]-[0080]), and the learnt model causes a computer to function such that data of the sectional image received as an input is input to the input layer, a calculation based on the set weighting coefficient information is performed, and data indicating the type of the sectional image is output from the output layer (data of the unknown classifier text is input to the neural network input layer with a weight and deviation value is used along with additional neural network learning to cause an output layer with minimum error for recognition of the character (classification); ¶ [0080]-[0083]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Watanabe et al with Schmidtler et al including the learnt model includes an input layer, an56 intermediate layer, and an output layer, weighting coefficient information including a first weighting coefficient between the input layer and the intermediate layer and a second weighting coefficient between the intermediate layer and the output layer is set based on the data set in which the sectional image is associated with the type information indicating a type of a character string included in the sectional image in the learnt model,, and the learnt model causes a computer to function such that data of the sectional image received as an input is input to the input layer, a calculation based on the set weighting coefficient information is performed, and data indicating the type of the sectional image is output from the output layer.  Use of a neural network with continuous learning improves the correct identification (recognition) of the characters and minimizes error, thereby improving efficiency of the system, as recognized by Schmidtler et al (¶ [0081]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ru et al (CN 109344838) teaches a system, device and method for identifying characters of an invoice image using OCR technology and a neural network model.
	Ghatage et al (US PG PUB 2016/0125237) teaches a system, device and method for identifying string characters of multiple lines within a document.
Tomizawa (CN 102054171) teaches a device and method for identifying character strings and document file types using OCR and document categorization based on character type and formatting.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667   

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667